Citation Nr: 9928147	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-15 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.




ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel




INTRODUCTION

The veteran had active service from January 1941 to September 
1945.  A November 1945 rating decision granted service 
connection for a psychiatric disorder.

The veteran died in March 1998, and this appeal arises from a 
July 1998 rating decision of the Boston, Massachusetts, 
Regional Office (RO) that denied the appellant's claim of 
service connection for the cause of the veteran's death.


REMAND

The appellant perfected her appeal in September 1998 and, in 
a December 1998 letter, the RO advised her that she had 90 
days to submit additional evidence, request a hearing, or 
change her representation.  See 38 C.F.R. § 20.1304.  
However, the RO received, in November 1998 (according to the 
date-stamp), a statement from the appellant, together with 
copies of letters from two doctors, and a request for a 
Travel Board hearing.  Although the additional evidence and 
request for hearing appear to have been received by the RO 
before the December 1998 letter was sent, a subsequent 
Supplemental Statement of the Case was not issued.  Thus, the 
case must be returned to the RO for further consideration and 
action.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should consider the additional 
evidence submitted by the appellant and 
issue a Supplemental Statement of the 
Case.

2.  The RO should place the case on the 
Travel Board hearing docket and, when 
appropriate, notify the appellant of the 
place, date, and time of the hearing.
The appellant need take no further action until she is 
informed, but may submit additional evidence and argument, 
while the case is in remand status, on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet.App. 369 (1999); Booth v. Brown, 8 Vet.App. 
109 (1995); Quarles v. Derwinski, 3 Vet.App. 129, 141 (1992).

The law requires that all claims remanded to the RO by the 
Board or by the United States Court of Appeals for Veterans 
Claims be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, the VBA Adjudication Procedure Manual, M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03, directs the RO to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

